Citation Nr: 1638134	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, including service in the Republic of Vietnam (Vietnam) during the Vietnam War for which he was awarded a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A September 2008 rating decision denied the Veteran's claim of entitlement to service connection for COPD, and a January 2009 rating decision denied the Veteran's claim of entitlement to service connection for OSA.  

This appeal was previously before the Board in November 2013, when it remanded the Veteran's claims.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In November 2013, the Board also remanded the issue of service connection for a bilateral knee disability.  An August 2014 rating decision granted service connection for both knees, representing a full grant of these issues.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for a bilateral knee disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In June 2016, the Veteran's representative raised the issues of entitlement to service connection for peripheral vascular disease  and a total disability rating based on individual unemployability from May 2008 until April 2009, but such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that either OSA or COPD began during the Veteran's military service, was caused by his service, or has been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

2.  Criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

In June 2016, the Veteran's representative stated that VA never advised the Veteran that he could use lay evidence to support his contention that he experienced symptoms of OSA in service.  This is incorrect; the Veteran was advised of his ability to submit lay evidence in August 2008.  

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent available.  

In June 2016, the Veteran's representative indicated that a full copy of his STRs had not been associated with the record because a shrapnel wound was noted only at the Veteran's separation physical.  The Board has carefully reviewed the Veteran's STRs, service separation document, and January 1968 narrative describing the acts of heroism that warranted the award of the Bronze Star.  These documents do not suggest that the Veteran incurred a shrapnel wound in-service, thus the Board finds no reason to believe that the Veteran's STRs are incomplete.  With that said, the Board, upon review of these documents, wishes to commend the Veteran for his outstanding acts of bravery.

The Veteran's representative additionally argued that the Veteran's personnel file was needed because it might document the effects of OSA.  The Board disagrees.  The weight of the medical evidence of record, for example a February 2007 treatment record, shows that the Veteran began experiencing symptoms of OSA "several years" before that time.  The Board finds it to be unlikely that, had the Veteran indeed experienced symptoms of OSA 39 years earlier, that he would have endorsed symptoms for only "several years."  Furthermore, the Veteran himself has not argued that his in-service performance was affected by symptoms of OSA; as noted above, the January 1968 narrative awarding the Veteran with the Bronze Star depicts a soldier in the "finest traditions of the military service."  Thus, the Board finds that remanding the Veteran's claim of entitlement to service connection for OSA in order to obtain a full copy of the Veteran's personnel record would only serve to delay the ultimate disposition of his claim.  

The Veteran was provided with examinations addressing his OSA in August 2009 and July 2014 (as supplemented in August 2014).  The Veteran was provided with an examination addressing his COPD in July 2014.  In March 2016, upon review of this evidence, the Board solicited an expert etiological opinion addressing both OSA and COPD, and such opinion was provided in April 2016.  While the Veteran's representative has questioned the adequacy of the April 2016 opinion for reasons that are discussed in greater detail below, the Board finds that the medical evidence of record, particularly the April 2016 expert opinion, is adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Neither OSA nor COPD is included among the list of chronic diseases, and service connection for this disability may not be established presumptively or based solely upon a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  Neither OSA nor COPD is listed among the disorders that are entitled to presumptive service connection.  38 C.F.R. § 3.309(e) (2015).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's claimed disabilities are not entitled to presumptive service connection based on herbicide exposure.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, the evidence of record, as will be discussed in greater detail below, supports a finding that the Veteran has been diagnosed with both OSA and COPD.  The Veteran is presumed to have been exposed to herbicides while serving in Vietnam during the Vietnam War.  The Veteran is otherwise in receipt of service connection for coronary artery disease, posttraumatic stress disorder (PTSD), a bilateral knee disability, diabetes mellitus (diabetes), and peripheral neuropathy of the upper extremities.  He is currently rated as 100 percent disabled and additionally receives special monthly compensation.

Thus, the evidence demonstrates that the Veteran has a current disability and other service-connected disabilities.  With that said, service connection for the claimed disabilities additionally requires a nexus, or connection, between the Veteran's current disability and either his military service or other service-connected disability.  

With regard to OSA, the Veteran's STRs show no in-service complaints or treatment for OSA.  In September 1966 and September 1968 Reports of Medical History, the Veteran specifically denied experiencing frequent trouble sleeping.  Decades after separating from service, in January 2007, the Veteran stated that he had noticed that he snored heavily at night and experienced daytime somnolence.  In February 2007, the Veteran indicated that he had experienced symptoms of OSA for "several years."  Following a February 2007 sleep study, the Veteran was diagnosed with OSA.

In February 2009, Dr. Wilson, a diplomate of the American Board of Sleep Medicine, indicated that medical literature indicated that there was a relationship between diabetes and OSA, but the exact clinical significance of this relationship was uncertain.  

In August 2009, a VA examiner opined that it was less likely than not that the Veteran's OSA was caused by his diabetes.  The examiner acknowledged that the medical literature showed that there was a high prevalence of OSA in adults with diabetes, but explained that no study had definitely concluded that OSA was caused or aggravated by diabetes.  

In July 2014, a VA examiner opined, without further explanation, that the Veteran's OSA was at least as likely as not a result of in service exposure to herbicides.  In August 2014, the same examiner concluded that the Veteran's OSA was less likely as not caused or aggravated by his diabetes.  As a rationale for this opinion, the examiner noted that obesity was a common risk factor for both OSA and diabetes.  The examiner noted that while some studies suggested that an independent relationship between OSA and diabetes existed, the evidence was not conclusive, a mechanism for a possible association was not known, and an association was not widely accepted in the medical community.  

In response to this opinion, in February 2016, the Veteran's representative argued that the medications that the Veteran took to treat his service connected PTSD had the known side effects of weight gain, and thus that the Veteran's OSA might be related to his service-connected PTSD.    

Upon review of this evidence, in March 2016, the Board solicited an expert opinion regarding the etiology of the Veteran's OSA.  In April 2016, the chief of pulmonary and critical care at a VA Medical Center opined that the Veteran's OSA was most likely due to his age, male sex, and obesity.  The physician indicated that there was no reason to think that the Veteran's OSA related to his herbicide exposure, noting that there was no evidence to support a relationship between OSA and herbicides.  Furthermore, the physician indicated that there was no data to support a role for Trazadone in the development of OSA, and Mirtazapine was, in fact, a treatment for OSA because it had been shown to decrease obstructive episodes in OSA.  The physician acknowledged that the interaction between diabetes and OSA was an area of "intense research," and the data suggested that OSA could worsen diabetes (rather, the Board notes, than diabetes worsening OSA).  However, the medical expert noted that there was no evidence that diabetes caused OSA because airway mechanics was the primary problem associated with OSA, which was unlikely to be affected by diabetes.

In June 2016, the Veteran's representative advanced a number of medical arguments in support of the claim, and he submitted medical literature purportedly in support of the Veteran's claim.  For example, the Veteran's representative stated that OSA is aggravated by neuropathy because paralysis produces a mechanical problem, and a paralyzed throat and palate are a breathing problem.  The representative stated that both the Veteran's knees and PTSD were linked to obesity, and that the NSAIDs that the Veteran took "could be the obstruction on the sleep study".  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the Veteran's representative has cited a number of studies and medical articles, but no medical opinions have been advanced linking any of the studies to the specific factors of the Veteran's case.   Conversely, VA has obtained a number of medical opinions in this case to evaluate the merit of the Veteran's service connection claims.  These opinions have consistently concluded that it is less likely than not that the Veteran's COPD or sleep apnea either began during or were otherwise caused by his military service.  The opinions have also consistently concluded that it is less likely than not that the Veteran's COPD or sleep apnea we either caused or aggravated by a service connected disability.  As such, while the Board is deeply appreciative of the research conducted by the Veteran's representative, the Board does not find the studies sufficient to support a grant of service connection.  Of note, while the Board has not sought an additional medical opinion to review the studies cited by the Veteran's representative, the Board did arrange for an opinion from a pulmonologist, and he specifically reviewed the relevant medical literature on the subject, prior to rendering his opinion.  As such, the Board is satisfied that this well-reasoned and supported opinion is sufficient to satisfy VA's duty to assist.
 
With regard to COPD, the Veteran's service treatment records show that he experienced an upper respiratory infection from April 1967 to May 1967 with complaints of chest pain, hemoptysis, and hematemesis.  Decades after separation from service, in August 2006, a clinical record noted that the Veteran had "recently" experienced shortness of breath.  The Veteran was first diagnosed with COPD in October 2006, at which time a private clinician noted that the Veteran had a 40-year history of smoking.  

The Veteran underwent a VA examination in July 2014 at which time the examiner opined that the Veteran's COPD was less likely the result of military service, to include in service exposure to herbicides, concluding that the Veteran's extensive smoking history was the most likely cause of his COPD.  

Upon review of this evidence, in March 2016, the Board solicited an expert opinion regarding the etiology of the Veteran's COPD.  In April 2016, the chief of pulmonary and critical care at a VA Medical Center opined that it was unlikely that the Veteran's COPD was related to herbicide exposure.  Instead, it was "overwhelmingly likely" that the Veteran's COPD was caused by to his long-term heavy smoking, noting that there was no evidence to support a relationship between COPD and herbicides.  

In June 2016, the Veteran's representative advanced a number of medical arguments in support of the Veteran's claim, and he submitted medical literature purportedly in support of the Veteran's claim.  For example, the representative stated that medical studies and literature established that diabetes damages the lungs, and that "PTSD [was] bad for lung disease".  The representative indicated that because VA used mind-body methods to treat COPD, "one would then tend to assume that PTSD would be a hindrance rather than a help".  

Turning now to an evaluation of this evidence, there are no competent medical opinions linking the Veteran's COPD to either his service or his other service-connected disabilities.  There are two competent opinions of record arguably favoring a relationship between the Veteran's OSA and either his service or his other service-connected disabilities: the February 2009 statement of Dr. Wilson, and the July 2014 opinion of a VA examiner.  

However, the Board places relatively little weight on either one of these opinions.  The February 2009 opinion simply indicated that there was a possible relationship between diabetes and OSA (with the April 2016 physician clarifying that it was, in fact, OSA that aggravated diabetes, not vice versa) of uncertain clinical significance.  The Board finds that this opinion is too broad, without discussion of the facts in this case, and too equivocal to provide the requisite nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The July 2014 opinion is simply a conclusory statement without a rationale; the Board places little weight on such a bare conclusion.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348   (1998).

In contrast, the April 2016 opinion was offered by an expert who weighed the evidence, including the contentions of the Veteran and his representative, but found no connection between either the Veteran's OSA, or his COPD and either his service or his other service-connected disabilities (meaning that they were neither caused nor aggravated by a service connected disability).  The Board thus finds that the weight of the medical evidence is against a connection between the Veteran's OSA, COPD, and either his service or his other service-connected disabilities.  

To the extent that the Veteran believes that either his OSA or his COPD is related to his service or to other service-connected disabilities, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as impaired breathing.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of both OSA and COPD, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's OSA and COPD are related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the functioning of the Veteran's pulmonary system, something that is not readily perceivable by the use of a person's senses.  

To that end, while the Board has carefully reviewed the June 2016 arguments of the Veteran's representative, the Board must note again that the April 2016 opinion was rendered by a physician with a specialty in pulmonary care.  The Veteran's representative does not possess credentials that would afford him with the medical expertise necessary to competently identify medical inadequacies in the April 2016 opinion.  The Veteran and his representative have been repeatedly invited to introduce medical evidence favoring a connection between the Veteran's service and service-connected disabilities and his development of OSA and COPD; the arguments of the Veteran's representative do not substitute for competent medical evidence.   

The Board concludes that the weight of the evidence indicates that the Veteran developed OSA and COPD many years after service, and that such disabilities are unrelated to either his service or his other service-connected disabilities.  The claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for OSA is denied.

Service connection for COPD is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


